          Case MDL No. 2641 Document 528 Filed 09/04/19 Page 1 of 2




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: BARD IVC FILTERS PRODUCTS
LIABILITY LITIGATION                                                                     MDL No. 2641



                                  (SEE ATTACHED SCHEDULE)



                               CONDITIONAL REMAND ORDER



The transferee court in this litigation has advised the Panel that coordinated or consolidated pretrial
proceedings in the action(s) on this conditional remand order have been completed and that remand
to the transferor court(s), as provided in 28 U.S.C. § 1407(a), is appropriate.

IT IS THEREFORE ORDERED that the action(s) on this conditional remand order be remanded to
its/their respective transferor court(s).

IT IS ALSO ORDERED that, pursuant to Rule 10.2 of the Rules of Procedure of the United States
Judicial Panel on Multidistrict Litigation, the transmittal of this order to the transferee clerk for
filing shall be stayed 7 days from the date of this order. If any party files a notice of opposition with
the Clerk of the Panel within this 7íday period, the stay will be continued until further order of the
Panel. This order does not become effective until it is filed in the office of the Clerk for the United
States District Court for the District of Arizona.

IT IS FURTHER ORDERED that, pursuant to Rule 10.4(a), the parties shall furnish the Clerk for
the District of Arizona with a stipulation or designation of the contents of the record to be remanded.



                                                       FOR THE PANEL:


                          Sep 04, 2019
                                                       John W. Nichols
                                                       Clerk of the Panel
       Case MDL No. 2641 Document 528 Filed 09/04/19 Page 2 of 2




IN RE: BARD IVC FILTERS PRODUCTS
LIABILITY LITIGATION                                                        MDL No. 2641



                                 SCHEDULE FOR CRO


   TRANSFEREE           TRANSFEROR
 DIST DIV. C.A.NO.    DIST DIV. C.A.NO.      CASE CAPTION
   AZ 2 15í01739      ALN 5 15í00787         Parker v. C R Bard Incorporated et al
                                             David L Sizemore v. C R Bard Incorporated et
  AZ   2   15í01638   CAC    2    15í01945   al
                                                                                  Opposed 9/3/19
  AZ   2   15í02155   CAC    2    15í07937   Becker v. C R Bard Incorporated et al
  AZ   2   16í01271   CAC    8    16í00698   Woolley et al v. C R Bard Incorporated et al
  AZ   2   15í01719   CAE    2    15í01418   Cronan et al v. C R Bard Incorporated et al
  AZ   2   15í02142    CO    1    15í01970   Owens v. C R Bard Incorporated et alOpposed 9/3/19
  AZ   2   16í02362     CT   3    16í01113   Martin v. C R Bard Incorporated et al
  AZ   2   15í01625   GAM    5    14í00351   Milton v. C R Bard Incorporated et al
  AZ   2   15í01884   GAN    1    15í02672   Landress v. C R Bard Incorporated et al
  AZ   2   15í02647   GAN    1    15í04178   Jones v. C R Bard Incorporated
  AZ   2   19í01744   GAN    1    19í00841   Rose et al v. C B Bard Incorporated et al
  AZ   2   15í02145    ILC   3    15í03287   Middleton v. C R Bard Incorporated et al
  AZ   2   15í01649   ILN    1    14í04080   Jackson et al v. C R Bard Incorporated et al
  AZ   2   15í02655   KYE    5    15í00374   Shropshire v. C R Bard Incorporated et al
  AZ   2   15í01721   MA     1    15í13111   Fregeau et al v. C R Bard Incorporated et al
  AZ   2   15í02091   MOE    4    15í01489   Rowden v. C R Bard Incorporated et al Opposed 9/3/19
  AZ   2   17í02646   MOE    4    17í00770   Allen et al v. C R Bard Incorporated et al
  AZ   2   15í01646   MSN    3    14í00279   Munson v. C R Bard Incorporated et al
  AZ   2   16í01254    NE    4    16í03059   Miner v. C R Bard Incorporated
  AZ   2   15í01690     NJ   2    15í01892   Hough et al v. C R Bard Incorporated et al
  AZ   2   16í00598     NJ   2    15í08776   Bond et al v. C R Bard Incorporated et al
  AZ   2   15í01641   NM     1    15í00173   Rowe v. C R Bard Incorporated et al
                                             DeserioíMintz et al v. C R Bard Incorporated
  AZ   2   15í01710   NYE    2    14í04942   et al
  AZ   2   17í03178   NYS    7    17í06404   Hulick v. C R Bard Incorporated et al
  AZ   2   15í01655   OHN    3    15í00858   Roeder v. C R Bard Incorporated et al
  AZ   2   19í00189   OKN    4    18í00601   Nichols v. C R Bard Incorporated et al
  AZ   2   15í02139   PAW    2    15í01220   Tate v. C R Bard Incorporated et al
  AZ   2   16í00171    SD    4    16í04005   Nordin v. C R Bard Incorporated et al
  AZ   2   15í01658   TXN    3    15í01131   Branch v. C R Bard Incorporated et al
  AZ   2   15í01659   TXS    2    15í00205   Graham v. C R Bard Incorporated et al
  AZ   2   15í01660   TXS    4    14í00298   Conn et al v. C R Bard Incorporated et al
  AZ   2   16í00987   TXS    4    16í00685   Teague v. C R Bard Incorporated et al
  AZ   2   16í02242   TXS    4    16í01561   McPeak v. C R Bard Incorporated et al
  AZ   2   15í01725   TXW    5    15í00544   Castillo v. C R Bard Incorporated et al
                                             Anderson v. Bard Peripheral Vascular
  AZ   2   15í01663   WIE    1    15í00574   Incorporated et al
